Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on January 10, 2022. Claims 11-12 and 14-22 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 11-12 and 14-22 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Scharmann et al., U.S. Patent Application Publication No. US 2013/0211699, in view of Penna et al., U.S. Patent Application Publication No 2016/0364985, hereinafter referred to as Scharmann and Penna respectively..

6.	Regarding independent claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate running surfaces from the wirelessly transmitted position information, detect a parking area in a parking lot existing in an out-of-road area based on the received position information indicating the movable bodies entered the out-of-road area, turned, and stopped, the parking area being detected based on the generated running surfaces, detect a running area in the parking lot based on the received position information indicating the 2Docket No. 8226-0088 Appln. No. 16/465,404 movable bodies entered the out-of-road area and are moving forward without turning to park, the running area being detected based on the generated running surfaces, and estimate parking lot information related to a shape of the parking lot, the shape of the parking lot being obtained by combining the detected parking area and the detected running area, and output the estimated parking lot information to a display as map data or store the estimated parking lot information to a map database.

7.	Claims 12, 14-17, and 20 depend from claim 11 and are therefore allowable.

8.	Regarding independent claim 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generating running surfaces from the wirelessly transmitted position information, detecting a parking area in a parking lot existing in an out-of-road area based on the received position information indicating the movable bodies entered the out-of- road area, turned, and stopped, the parking area being detected based on the generated running surfaces; detecting a running area in the parking lot based on the received position information indicating the movable bodies entered the out-of-road area and are moving forward without turning to park, the running area being detected based on the generated running surfaces; and estimating parking lot information related to a shape of the parking lot, the shape of the parking lot being obtained by combining the detected parking area and the detected running area; and 5Docket No. 8226-0088 Appln. No. 16/465,404 outputting the estimated parking lot information to a display as map data or storing the estimated parking lot information to a map database.

9.	Claim 21 depends from claim 18 and is therefore allowable.

10.	Regarding independent claim 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate running surfaces from the wirelessly transmitted position information; detect a parking area in a parking lot existing in an out-of-road area based on the received position information indicating the movable bodies entered the out-of-road area, turned, and stopped, the parking area being detected based on the generated running surfaces; detect a running area in the parking lot based on the received position information indicating the movable bodies entered the out-of-road area and are moving forward without turning to park, the running area being detected based on the generated running surfaces;  6Docket No. 8226-0088Appln. No. 16/465,404estimate parking lot information related to a shape of the parking lot, the shape of the parking lot being obtained by combining the detected parking area and the detected running area; and output the estimated parking lot information to a display as map data or store the estimated parking lot information to a map database.

11.	Claim 22 depend from claim 19 and is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665